Title: From John Adams to John C. Herbert, 26 June 1798
From: Adams, John
To: Herbert, John C.


To two hundred and Seven young Men of Richmond in VirginiaGentlemen
Philadelphia June 26 1798



An Address so respectful to me and so faithful to the Nation and true to its Government from so honourable a Portion of the Young Men of Richmond, cannot fail to be very acceptable to me.—
You will not take offence, I hope at my freedom, however if I say that if you had been taught to cherish in your hearts an Esteem and Friendship for France, it would have been enough: very well. more than that these towards any foreign Nation is too much. had better be reserved.
It might have been as well, for Us in America, whose distance is so great, and whose Knowledge of France and her Government was so imperfect, to have Suspended our Veneration for the mighty Effort which overturned Royalty, untill We should have Seen all degrading Despotism at an End in that Country and Something more consistent with Virtue Equity Liberty and Humanity Substituted in its place. Hitherto the Progress has been from bad to worse. The Conduct of the French Government towards Us is of a Piece with their Behaviour to their own Citizens and a great Part of Europe. Your Sensibility to their Insults and Injuries to your Country is very becoming and your Resolutions to resist them do you honour.
A fresh Insult is now offered to all America, and especially to her Government in the arbitrary Dismission of two of their Envoys, with Scornfull Intimations of capricious Prejudices against them. But I am weary of enumerating Insults and Injuries.

John Adams